             Case 7:19-cv-00278 Document 1 Filed 11/27/19 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                             MIDLAND-ODESSA DIVISION
RUBEN GONZALES AND WANDA                       §
GONZALES,                                      §
          Plaintiffs,                          §
                                               §
vs.                                            §
                                               §      CIVIL ACTION NO. 7:19-CV-00278
WELLS FARGO BANK, N.A.,                        §
                                               §
                                               §
               Defendant.
                                               §
                                               §

                          DEFENDANT’S NOTICE OF REMOVAL

       Notice is hereby given that, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant

Wells Fargo Bank, N.A., (“Wells Fargo” or “Defendant”) files this Notice of Removal and hereby

shows the Court as follows:

                                           I.
                                   STATE COURT ACTION

       1.      On October 30, 2019, Plaintiffs Ruben Gonzales and Wanda Gonzales (together

“Plaintiffs”) filed their Original Petition and Request for Disclosures in an action styled Ruben

Gonzales and Wanda Gonzales v. Wells Fargo Bank, N.A., (“State Court Action” or “Complaint”).

       2.      In the State Court Action, Plaintiffs seek to enjoin Defendant from exercising its

right to foreclose on the real property located at 3111 West County Road 150, Midland, Texas

79706 (the “Property”).

       3.      Plaintiffs allege Defendant failed to provide an appraisal for the Property, and failed

to provide Plaintiffs proper notice of acceleration for the November 5, 2019 foreclosure sale. See

Ex. C, Complaint ¶ 18-20, 23. Based on these allegations, Plaintiffs assert causes of action for

breach of contract, conversion, and tortious interference with prospective relations. Plaintiffs also

seek actual damages, exemplary damages, attorney’s fees, and costs.

DEFENDANT’S NOTICE OF REMOVAL                                                                  PAGE 1
               Case 7:19-cv-00278 Document 1 Filed 11/27/19 Page 2 of 6



        4.       Defendant was served the Citation via its registered agent on November 4, 2019.

Therefore, removal of the State Court Action to this Court is timely. 28 U.S.C. § 1446.

                                            II.
                                 PROCEDURAL REQUIREMENTS

        5.       Defendant removes the State Court Action to this Court on the basis of diversity

jurisdiction. This action is properly removed to this Court, as the lawsuit is pending within the

district and division. See 28 U.S.C. § 1441; 28 U.S.C. § 124(d)(7).

        6.       The United State District Court for the Western District of Texas, Midland–Odessa

Division has original jurisdiction over this action based on diversity jurisdiction because

Defendant is now, and was at the time the action commenced, diverse in citizenship from Plaintiffs,

and the amount in controversy exceeds the jurisdictional amount. See 28 U.S.C. § 1332(a).

        7.       Pursuant to 28 U.S.C § 1446(a), this Notice of Removal is accompanied by copies

of the following materials:

        Exhibit A        Civil Cover Sheet;

        Exhibit B        Supplemental Cover Sheet;

        Exhibit C        The State Court Docket Sheet;

        Exhibit C-1      Plaintiffs’ Original Petition and Request for Disclosures;

        Exhibit C-2      Defendant’s Original Answer to Plaintiffs’ Original Petition and Request
                         for Disclosures1; and

        Exhibit D        Midland County Central Appraisal District’s valuation for the Property.

        8.       Pursuant to 28 U.S.C. § 1446(d) contemporaneously with the filing of this Notice

of Removal, Defendant is filing a copy of this Notice of Removal in County Court No. #2 in

Midland County, Texas.



1
 A file stamped copy of Defendant’s Original Answer it included in Exhibit C, however, Defendant’s Answer does
not appear on the State Court Docket Sheet as included.

DEFENDANT’S NOTICE OF REMOVAL                                                                          PAGE 2
               Case 7:19-cv-00278 Document 1 Filed 11/27/19 Page 3 of 6



                                        III.
                       THE COURT HAS DIVERSITY JURISDICTION

        9.      Where there is complete diversity and the amount in controversy exceeds $75,000

exclusive of interest and costs, an action may be removed to federal court. 28 U.S.C §§ 1332(a)

and 1441(a). Complete diversity exists in this case because Plaintiffs and Defendant are not

citizens of the same state. Additionally, as set forth below, the amount in controversy requirement

is also satisfied.

A.      DIVERSITY OF CITIZENSHIP

        10.     For the purposes of diversity jurisdiction, “[a] natural person is considered a citizen

of the state where that person is domiciled, that is, where the person has a fixed residence with the

intent to remain there indefinitely.” Margites v. Ray, No. 3:08-CV-958-L, 2009 WL 464962, *3

(N.D. Tex. Feb. 25, 200) (citing Freeman v. Northwest Acceptance Corp., 754 F.2d 553, 555-56

(5th Cir. 1985)). Plaintiffs are natural persons who are domiciled in Midland County, Texas. See

Complaint ¶ 7. Accordingly, Plaintiffs are citizens of Texas for diversity purposes.

        11.     Wells Fargo is a national banking association. A national bank, for diversity

purposes, “is a citizen of the State in which its main office, as set forth in its Articles of Association,

is located.” Wachovia Bank, N.A. v. Schmidt, 546 U.S. 303, 307 (2006). Under its articles of

association, Wells Fargo’s main office is located in South Dakota. Therefore, Wells Fargo is a

citizen of South Dakota for diversity purposes. 28 U.S.C. § 1348; Wachovia Bank, 546 U.S. at

307.

B.      AMOUNT IN CONTROVERSY

        12.     The amount-in-controversy requirement is satisfied. Where a defendant can show,

by a preponderance of the evidence, that the amount in controversy more likely than not exceeds

the jurisdictional minimum, removal is proper. White v. FCI U.S.A., Inc., 319 F.3d 672, 675-76


DEFENDANT’S NOTICE OF REMOVAL                                                                      PAGE 3
              Case 7:19-cv-00278 Document 1 Filed 11/27/19 Page 4 of 6



(5th Cir. 2003). A defendant can meet its burden if it is apparent from the face of the petition that

the claims are likely to exceed $75,000 exclusive of interest and costs or, alternatively, if the

defendant introduces other evidence to show that the amount in controversy more likely than not

exceeds $75,000 exclusive of interest and costs. See St. Paul Reins. Co. v. Greenberg, 134 F.3d

1250, 1253 (5th Cir. 1998); Berry v. Chase Home Fin., LLC, No. C-09-116, 2009 WL 2868224 at

*2 (S.D. Tex. Aug. 27, 2009).

       13.     In actions seeking to enjoin a lender from transferring the property and preserving

an individual’s ownership interest, it is the property itself that is the object of the litigation; the

value of that property represents the amount in controversy. Farkas v. GMAC Mortg., LLC, 737

F.3d 338, 341 (5th Cir. 2013); Nationstar Mort. LLC v. Knox, No. 08-60887, 351 F. App’x 844,

848 (5th Cir. 2009) (quoting Waller v. Prof’l Ins. Corp., 296 F.2d 545, 547-48 (5th Cir. 1961));

see also Alsobrook v. GMAC Mortg., L.L.C., 541 F. App’x 8, 9 (5th Cir. 2012 (relying on the value

of the property to satisfy the amount in controversy in exercising diversity jurisdiction over the

appeal of foreclosure-related claims). Where a plaintiff files suit seeking to enjoin the foreclosure

of real property, the amount in controversy is the “current appraised fair market value of the

[p]roperty” because “absent judicial relief [the plaintiff] could be divested of all right, title and

interest to the property.” Berry, 2009 WL 2868224, at *3.

       14.     Further, the Court may also consider actual damages, exemplary damages, and

attorney’s fees in determining the amount in controversy. See White, 319 F.3d at 675-76; St. Paul

Reins. Co., 134 F.3d at 1253 n.7; Rawlings v. Travelers Prop. Cas. Ins. Co., No. 3:07-CV-1608-

0, 2008 WL 2115606, at *8-9 (N.D. Tex. May 20, 2008) (considering plaintiffs’ request for

exemplary damages and potential recovery pursuant to TEX. CIV. PRAC. & REM. CODE § 41.008,

and finding that the amount in controversy “more likely than not” exceeded $75,000); Grant v.



DEFENDANT’S NOTICE OF REMOVAL                                                                   PAGE 4
                Case 7:19-cv-00278 Document 1 Filed 11/27/19 Page 5 of 6



Chevron Phillips Chem. Co., 309 F.3d 864, 874 (5th Cir. 2002) (“[W]e hold that when there is

state statutory authority for the court to award attorney’s fees . . . such fees may be included in the

amount in controversy.”); Ray Mart, Inc. v. Stock Bldg. Supply of Texas, L.P., 435 F. Supp. 2d

578, 588 (E.D. Tex. 2006) (including potential award of attorney fees in calculating the amount in

controversy).

        15.      Based on a review of the Complaint and the evidence presented, the amount in

controversy exceeds $75,000 exclusive of interest and costs. Plaintiffs seek to enjoin Defendant

from exercising its right to foreclose on the Property, and absent judicial relief through the filing

of this lawsuit, Plaintiffs would have been divested of all right, title, and interest to the property as

a result of the foreclosure sale that Plaintiffs prevented by the filing of this lawsuit. Berry, 2009

WL 2868224, at *3. Consequently, the entire value of the Property is at issue. See Bardwell v. BAC

Home Loans Servicing, LP, No. 3:11-CV-1002-B, 2011 WL 4346328, at *2 (N.D. Tex. Sept. 16,

2011 (finding the value of the property at issue was an appropriate measure of the amount in

controversy because the plaintiff sought to preclude the defendants from exercising their rights in

the property). According to the Midland County Central Appraisal District’s valuation, the current

fair market value of the Property is $312,780.2

        16.      Additionally, Plaintiffs’ Complaint asserts that the amount in controversy is up to

$100,000. See Ex. C, Complaint ¶ 39.

        17.      Because there is complete diversity among the parties, and because the amount in

controversy requirement is satisfied, this Court has jurisdiction pursuant to 28 U.S.C. §§ 1332,

1441, and 1446. Therefore, removal is proper.



2
        Midland County Central Appraisal District (“CAD”) fair market valuation, a true and correct copy of the
Midland County CAD valuation for the Property is included herein as Exhibit D. Pursuant to Federal Rule of Evidence
201, Defendant requests the Court take judicial notice of Exhibit D.

DEFENDANT’S NOTICE OF REMOVAL                                                                              PAGE 5
             Case 7:19-cv-00278 Document 1 Filed 11/27/19 Page 6 of 6



                                            IV.
                                        CONCLUSION

       WHEREFORE, Wells Fargo removes this action from County Court No. #2 of Midland

County, Texas to the United States District Court for the Western District of Texas, Midland–

Odessa Division, so that this Court may assume jurisdiction over all causes as provided by law.

                                             Respectfully submitted,

                                             /s/ Art E. Anthony
                                             Robert T. Mowrey
                                               State Bar No. 14607500
                                               rmowrey@lockelord.com
                                             Arthur E. Anthony
                                               State Bar No. 24001661
                                               aanthony@lockelord.com
                                             Locke Lord LLP
                                             2200 Ross Avenue, Suite 2800
                                             Dallas, Texas 75201-6776
                                             Telephone: 214.740.8000
                                             Facsimile: 214.740.8800
                                             ATTORNEYS FOR DEFENDANT

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing pleading was
served upon the following via ECF, electronic mail and/or facsimile and/or certified mail, return
receipt requested pursuant to the Federal Rules of Civil Procedure on this the 27th day of
November, 2019:

       Robert “Chip” Lane
       Joshua Gordon
       The Lane Law Firm, P.L.L.C.
       6200 Savoy, Ste. 1150
       Houston, Texas 77036

                                             /s/ Art E. Anthony
                                             Counsel for Defendant




DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 6
